DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 6/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 1-11, 13-14, 16, 27-30, 34, 36 and 41 are currently pending of which claims 27-30 are withdrawn from consideration at this time as being directed to a non-elected invention.  Claims 1-11, 13-14, 16, 34, 36 and 41 are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites “wherein each magnetic nanoparticle is of a diameter of no more than one of 10 nm.”  The size range is unclear based on the language “one of 10 nm”.  Clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 14, 16, 34, 36 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US 2006/0177660).
Kumar discloses core-shell nanoparticles or microparticles in an aqueous solution. A displacement reaction produces a protective, noble metal shell around nanoparticles or microparticles, for example a copper shell around cobalt nanoparticles. In an electroless displacement reaction in an aqueous solution, a less noble metal core is oxidized by cations of a more noble metal in solution, and the noble metal ions are reduced by the less noble atoms of the metal core, forming a thin layer of the reduced noble metal on the surface of the core metal. The formation of the nanoscale shell is self-terminating once the core is fully covered, because the core metal is then inaccessible for further redox reaction with ions in solution. The magnetic core is preferably a ferromagnetic metal, e.g., Co, Fe, Ni. The shell is a more noble metal, e.g., Cu, Ag, Au, Pt, or Pd (abstract).
In our examples, we observed a uniform coating of Cu (i.e. diamagnetic) onto Co core (i.e. ferromagnetic) particles having a mean diameter of about 3.2 nm (paragraph 0027).
Core-shell nanoparticles in accordance with the present invention have a variety of uses, including, for example, uses as catalysts, biosensors, drug delivery systems, magnetic sensing, magnetic data storage, and giant magnetoresistance sensors (paragraph 0030).
As used in the specification and claims, unless context clearly indicates otherwise, an "aqueous solution" should be understood to refer to a solution in which at least 50% of the solvent (by volume) is water. Other solvents may be admixed with the water, particularly polar solvents such as THF, methanol, ethanol, DMF, and DMSO; the resulting solution is still considered to be an "aqueous solution" provided that at least 50% of the solvent (by volume) is water (paragraph 0101).
With regard to the limitation wherein the composition is a contrast agent for magnetic resonance imaging or a nanoparticle for use in diagnosis or therapy, it is noted that the recitation of the intended use does not distinguish over the prior art because the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
With regard to the recitation of a matrix and a pharmaceutically acceptable carrier, it is noted that at least one of water and a second solvent (see e.g. paragraph 0101) can represent each of the claimed features.

Claim(s) 1, 3, 16, 34, 36 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (Langmuir, 2005, 21, p. 2042-2050).
Lu discloses polyelectrolyte microcapsules prepared by layer-by-layer self-assembly. Ferromagnetic gold-coated cobalt (Co@Au) nanoparticles (3 nm diameter) were embedded inside the capsule walls. The final 5 µm diameter microcapsules had wall structures consisting of 4 bilayers of poly(sodium styrene sulfonate)/poly(allylamine hydrochloride) (PSS/PAH), 1 layer of Co@Au, and 5 bilayers of PSS/PAH. External alternating magnetic fields of 100-300 Hz and 1200 Oe were applied to rotate the embedded Co@Au nanoparticles, which subsequently disturbed and distorted the capsule wall and drastically increased its permeability to macromolecules like FITC-labeled dextran. The capsule permeability change was estimated by taking the capsule interior and exterior fluorescent intensity ratio using confocal laser scanning microscopy. Capsules with 1 layer of Co@Au nanoparticles and 10 polyelectrolyte bilayers are optimal for magnetically controlling permeability. A theoretical explanation was proposed for the permeability control mechanisms. “Switching on” of these microcapsules using a magnetic field makes this method a good candidate for controlled drug delivery in biomedical applications
With regard to the limitation wherein the composition is a contrast agent for magnetic resonance imaging or a nanoparticle for use in diagnosis or therapy, it is noted that the recitation of the intended use does not distinguish over the prior art because the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
With regard to the recitation of a matrix and a pharmaceutically acceptable carrier, it is noted that the microcapsule wall is within the scope of a matrix and a suspension comprising FITC-dextran (page 2047) is within the scope of a pharmaceutically acceptable carrier.

Claim(s) 1, 3-5, 7, 16, 34, 36 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2012/0136241).
Chen discloses novel nanoparticles (nanowontons) are provided that are suitable for multimodal imaging and/or therapy. In one embodiment, the nanoparticles include a first biocompatible (e.g., gold) layer, an inner core layer (e.g., a non-biocompatible material), and a biocompatible (e.g., gold) layer. The first gold layer includes a concave surface that forms a first outer surface of the layered nanoparticle. The second gold layer includes a convex surface that forms a second outer surface of the layered nanoparticle. The first and second gold layers encapsulate the inner core material layer (abstract).
A layered nanoparticle comprising: a first biocompatible layer having a substantially concave surface that forms a first outer surface of said layered nanoparticle; an inner core material layer; and a second biocompatible layer having a substantially convex surface that forms a second outer surface of the layered nanoparticle, the first and second layers encapsulating the core material layer (claim 1).  The first biocompatible layer and said second biocompatible layer may comprise the same material (claim 9).
The fabrication of a composite-material nanoparticle, which were called a  "nanowonton" is taught. The nanowonton has a Co core and an Au thin-film coating and is a construct similar to the Chinese eatable called the wonton (see FIG. 1 and FIG. 7). The nanowontons have been characterized by scanning and transmission electron microscopies, absorption spectroscopy, and NMR relaxometry (FIG. 2). The nanowonton is shown to exhibit a combination of ferromagnetic and optical responses (FIG. 2), making it amenable to dual-modality MRI and PAT studies (paragraph 0131).
The highly stable, thin (10 nm) film (Au) coating provides biocompatibility, as demonstrated by experimental results (FIG. 10). Furthermore, the Au thin film deposition process can be well controlled to allow tunable absorption spectra, allowing PAT at different optical wavelengths (paragraph 0136).  The Au sandwich structure also allows additional tuning of absorbed wavelengths (paragraph 0137).
With regard to the recitation of a matrix and a pharmaceutically acceptable carrier, it is noted that the microcapsule wall is within the scope of a matrix and a suspension comprising FITC-dextran (page 2047) is within the scope of a pharmaceutically acceptable carrier.
Nanocalloidal solutions of the nanowonton in (5%) agarose gel were prepared in concentrations of 500, 375, 250, 125, 50, 12.5, 5, and 2.5 pM (paragraph 0148).
The nanoparticle may be 5 nm (paragraph 0056).
A second coating on the nanoparticle is within the scope of a matrix as claimed.  Further an agarose gel is within the scope of a matrix.

Claim(s) 1, 3, 4, 14, 16, 34, 36 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Che et al. (US 2012/0168669).
Che discloses a composite nanoparticle, for example a nanoparticle containing one or a plurality of cores embedded in another material.  Fabrication of composite fine particles, for example composite nanoparticles, in a liquid is taught, including water, etc. (paragraph 0003 and 0007).
In one embodiment, Au--Fe fine particles made in water exhibited two types of structures. First, a single Fe metal core is surrounded by Au metal, and they are further surrounded by Fe3O4. Second, multiple Fe metal cores are surrounded by Au metal, and they are further surrounded by Fe3O4 (paragraph 0060).
Magnetic properties indicate that the fine particles may be useful for collection and contrast agent applications (paragraph 0064).
In at least one embodiment, at least two cores of a first composition are embedded in a matrix of a second composition (paragraph 0079).
With regard to the recitation of a matrix and a pharmaceutically acceptable carrier, it is noted that the outer Fe3O4 surrounding the nanoparticles is within the scope of a matrix and a liquid such as water is within the scope of a pharmaceutically acceptable carrier.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-11, 13, 14, 16, 34, 36 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2012/0168669).
Che teaches a composite nanoparticle, for example a nanoparticle containing one or a plurality of cores embedded in another material.  
Fabrication of composite fine particles, for example composite nanoparticles, in a liquid is taught (paragraph 0003).
Composite nanoparticles may comprise a magnetic material and thus have ferromagnetic properties, such as Fe--Au and iron-platinum (Fe--Pt) composite particles (paragraph 0008).
As a first example, a core-shell structure of metal composite particles can be obtained by growth of a material on a metal core. Preparation of a cobalt (Co) core and Au shell structure composite nanoparticle is disclosed in "A general approach to synthesis of nanoparticles with controlled morphologies and magnetic properties" (Y. Bao et al. Journal of Applied Physics 97, 10J317 (2005)). First, cobalt nanoparticles were synthesized by rapid decomposition of organometallic precursors in a coordinated solvent containing different surfactants in an argon atmosphere. By using pre-made cobalt nanoparticles as nuclei and Au compounds as a monomer, Au coated Co nanoparticles were grown (paragraph 0024).
Some examples of the liquid media include, but are not limited to: water, acetone, methanol, ethanol, 2-isopropanol, octane, hexane, aqua media, and may be combined with one or more of a stabilizer, surfactant, ligand and reduction agent as described above (paragraph 0037).
Composite materials may be formed with a combination of materials selected from Cr, Mn, Fe, Co, Ni, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Au, Pt, Pd, Ag, and Cu. Preferably, the combination is selected from an elemental group in which the elements do not make alloys, such as Au--Fe, Au--Co, Au--Ni, Au--Pt. And the combination can be of metals, metal oxides, metal nitrides, and/or metal chalcogenides (paragraph 0041).
A composite fine particle may be from 1 nm to about 50 nm (paragraph 0049).
In one embodiment, Au--Fe fine particles made in water exhibited two types of structures. First, a single Fe metal core is surrounded by Au metal, and they are further surrounded by Fe3O4. Second, multiple Fe metal cores are surrounded by Au metal, and they are further surrounded by Fe3O4 (paragraph 0060).
From the structural characterizations mentioned above, some composite nanoparticles contain multiple cores of Fe metal surrounded by Au or Pt. The composite nanoparticles may be further coated by iron oxide, while the iron oxide phase is dependent on the liquid that the colloids are made within. Composite particles are selected from, but not limited to, a combination of Cr, Mn, Fe, Co, Ni, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Au, Pt, Pd, Ag, and/or Cu (paragraph 0063).
The optical and/or magnetic properties of the composite fine particles may be exploited for various applications. Magnetic properties indicate that the fine particles may be useful for collection and contrast agent applications (paragraph 0064).
The magnetic materials used in various embodiments include, but are not limited to: Cr, Mn, Fe, Co, Ni, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, or Tm. Their metallic alloys show magnetic properties. Some metal oxides and nitrides also show magnetism, including but not limited to metal oxides and nitrides of Cr, Mn, Fe, Co, Ni, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, or Tm (paragraph 0072).
In at least one embodiment, at least two cores of a first composition are embedded in a matrix of a second composition (paragraph 0079).
With regard to the recitation of a matrix and a pharmaceutically acceptable carrier, it is noted that the outer Fe3O4 surrounding the nanoparticle is within the scope of a matrix and a liquid such as water is within the scope of a pharmaceutically acceptable carrier.
With regard to claims 4-6, 8+, Che does not specifically exemplify wherein a matrix is a rare earth metal.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a rare earth metal surrounding the nanoparticles of Che.  While Au--Fe fine particles made in water having Fe metal cores (i.e. ferromagnetic) is surrounded by Au metal, and further surrounded by Fe3O4 are exemplified; a rare earth metal surrounding is not specifically exemplified.  For example, multiple Fe metal cores are surrounded by Au metal, and they are further surrounded by Fe3O4.  In at least one embodiment, at least two cores of a first composition are embedded in a matrix of a second composition.  Cr, Mn, .. Dy, Ho.. etc. are taught to be suitable components of the nanocomposites as magnetic materials.  One of ordinary skill would have been motivated to select from among the disclosed metals taught by Che to be suitable in the nanoparticle composites with a reasonable expectation of success in providing magnetic nanoparticles for use in collection and contrast agent applications.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618